Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the application 17/348,276 filed on 06/15/2021. Claims 1-20 have been examined and are pending herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-20 of U.S. Patent No.10,455,256, and of claims 1-15 of U.S. Patent No. 9,307,270, and of claims 1-20 of U.S. Patent No. 11,070,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1, 12, and 20 of the current application include broader versions of the limitations in the independent claims 1 and 14 of parent U.S. Patent No.10,455,256 and independent claims 1 and 15 of parent U.S. Patent No. 9,307,270, and independent claims 1, 12, and 20 of parent U.S. Patent 11,070,851. The limitations of the current application can be read on by the limitations of the parent patents. The omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6-13, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mallinson (U.S. Pub 2011/0247042).

Regarding claims 1, 12, and 20, Mallinson teaches a server comprising: a processor; and a memory that stores instruction code executable by the processor for causing the server to perform operations comprising (0021, 0038, and Fig. 8): 
receiving image-related data that includes a first network address that specifies a location where an image is stored on a network ([0024-0025] the supplemental content can include information such as a link or other navigational element to locate information for the advertisement (e.g., a website for the product), a location to access or download a version of the program); 
responsive to determining that video information has been previously associated with the first network address, communicating video information previously associated with the first network address to a client device ([0025] If a match is located using the database 308, corresponding content (referred to herein as "supplemental content") can be determined and/or located for the matching content 310. Any located supplemental content can then be provided to at least one designated device or location 312, such as by sending information to the requesting user device); and responsive to determining that video information is not associated with the first network address: retrieving the image from a particular server associated with first network address; extracting a fingerprint from the image; determining video information associated with the fingerprint; and communicating the determined video information to the client device ([0026] if no match is located…; Fig. 3).  
Regarding claims 2 and 13, Mallinson teaches the server of claim 1, wherein if video information is determined to not be associated with the first network address, the operations further comprise: adding, to a database, a record that associates the first network address with the video information determined to be associated with the fingerprint ([0026]; Fig. 3).

Regarding claims 6 and 17, Mallinson teaches the server of claim 1, wherein determining the video information associated with the fingerprint further comprises: searching a fingerprint database for a fingerprint record that associates the fingerprint with the video information ([0024-0026] and 306 in Fig. 3).  

Regarding claims 7 and 18, Mallinson teaches the server of claim 1, wherein extracting the fingerprint associated with the image further comprises: segmenting the image into a plurality of sub-images; and extracting a plurality of fingerprints from the plurality of sub-images ([0007]).  

Regarding claims 8 and 19, Mallinson teaches the server of claim 7, wherein the determined video information is associated with one of the plurality of fingerprints ([0040]).  

Regarding claim 9, Mallinson teaches the server of claim 7, wherein extracting the fingerprint associated with the image further comprises: ranking each fingerprint of the plurality of fingerprints, wherein the determined video information is associated with a particular fingerprint of the plurality of fingerprints having a highest rank ([0026] confidence score).  

Regarding claim 10, Mallinson teaches the server of claim 1, wherein determining that video information has been previously associated with the first network address comprises: 
searching a database for a record that matches the first network address, wherein the record associates the first network address of the image with a hash of the image ([0024] .  The received media file can be analyzed 304, such as to extract or generate hash values or other such identifying characteristics. Information for the analyzed media file (e.g., hash information) can be compared against comparable information stored in at least one database 306 or other such location).  

Regarding claim 11, Mallinson teaches the server of claim 10, wherein the operations further comprise: determining whether the hash of a particular record matches the image associated with a corresponding network location of the particular record; and if the image does not match the hash, updating the database (Fig. 3 and [0024-0026]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mallinson (US 2011/0247042), in view of Burges (US 2006/0106867), in further view of Wong (US 2011/0282906).

Regarding claims 3 and 14, Mallinson teaches the server of claim 1, however fails to explicitly teach wherein the video information comprises a video identifier (ID) that specifies a video, and a frame ID that specifies a frame of the video that is associated with the image.  
In analogous art, Burges teaches the video information comprises a video identifier (ID) that specifies a video (Burges [0054] title and name).
In analogous art, Wong teaches a frame ID that specifies a frame of the video that is associated with the image ([0024, 0028]).  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Mallinson, to include the teachings of Burges and Wong, for the purpose of providing a media identifying system and method capable of handling a large numbers of concurrent users efficiently by minimizing server load and database lookups, and further minimizing cost (Burges [0008-0009]), and for the purpose of providing an image-based search system that is capable of performing an efficient search by using known information of the image and to identify more accurate results (Wong [0002-0003).

Regarding claims 4 and 15, Mallinson-Burges-Wong teaches the server of claim 3, wherein the video information further comprises a second network address that facilitates retrieving video data associated with the video information (Mallinson [0026]).  


Claims 5 and 16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mallinson (US 2011/0247042), in view of Ballard (US Patent No. 6,157,930).

Regarding claims 5 and 16, Mallinson teaches the server of claim 1, however fails to explicitly teach wherein the image-related data further specifies expiration time information indicative of a duration during which the image-related data is valid.  
In analogous art, Ballard teaches wherein the image-related data further specifies expiration time information indicative of a duration during which the image-related data is valid ([Col. 2 and 3] and Figs. 4-6), and an expiration time for the image, the expiration time indicating a duration that the image is valid at the network location, and the expiration time by at least determining whether the stored expiration time for the first video information matches the received expiration time for the image ([Col. 3, lines 8+]), a comparison of whether the identifier recording table has an identifier that is the same as the identifier of the hyperlink. Identifiers represent description parameters that is included with the graphic address including a parameter indicating a presentation end time of the graphic ([Col. 6, lines 25+]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Mallinson, to include the teachings of Ballard, for the purpose of providing a system with increased reliability and improved latency from the time a user requests content (Ballard – [Col. 12, lines 15+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/             Examiner, Art Unit 2421                                                                                                                                                                                           /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421